Exhibit 10.3
EXECUTION COPY
 
COLLATERAL AGREEMENT
dated as of
July 20, 2011,
among
STERLING PARENT INC.,
SRA INTERNATIONAL, INC.,
THE OTHER GRANTORS PARTY HERETO
and
CITIBANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I

 
        DEFINITIONS

SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Other Defined Terms
    1  
 
        ARTICLE II

 
        PLEDGE OF SECURITIES

 
       
SECTION 2.01. Pledge
    5  
SECTION 2.02. Delivery of the Pledged Collateral
    5  
SECTION 2.03. Representations, Warranties and Covenants
    6  
SECTION 2.04. Registration in Nominee Name; Denominations
    7  
SECTION 2.05. Voting Rights; Dividends and Interest
    7  
 
        ARTICLE III

 
        SECURITY INTERESTS IN PERSONAL PROPERTY

 
       
SECTION 3.01. Security Interest
    9  
SECTION 3.02. Representations and Warranties
    11  
SECTION 3.03. Covenants
    12  
SECTION 3.04. Commercial Tort Claims
    14  
SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral
    14  
 
        ARTICLE IV

 
        REMEDIES

 
       
SECTION 4.01. Remedies upon Default
    15  
SECTION 4.02. Application of Proceeds
    16  
SECTION 4.03. Grant of License to Use Intellectual Property
    17  
SECTION 4.04. Securities Act
    17  
 
        ARTICLE V

 
        MISCELLANEOUS

 
       
SECTION 5.01. Notices
    18  
SECTION 5.02. Waivers; Amendment
    18  
SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification
    19  
SECTION 5.04. Successors and Assigns
    20  
SECTION 5.05. Survival of Agreement
    20  

-i-



--------------------------------------------------------------------------------



 



         
SECTION 5.06. Counterparts; Effectiveness; Several Agreement
    20  
SECTION 5.07. Severability
    21  
SECTION 5.08. Right of Set-Off
    21  
SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent
    21  
SECTION 5.10. WAIVER OF JURY TRIAL
    23  
SECTION 5.11. Headings
    23  
SECTION 5.12. Security Interest Absolute
    23  
SECTION 5.13. Termination or Release
    23  
SECTION 5.14. Additional Grantors
    24  
SECTION 5.15. Administrative Agent Appointed Attorney-in-Fact
    24  

     
Schedules
   
 
   
Schedule I
  Grantors
Schedule II
  Pledged Equity Interests; Pledged Debt Securities
Schedule III
  Intellectual Property
Schedule IV
  Commercial Tort Claims
 
   
Exhibits
   
 
   
Exhibit I
  Form of Supplement
Exhibit II
  Form of Copyright Security Agreement
Exhibit III
  Form of Patent Security Agreement
Exhibit IV
  Form of Trademark Security Agreement

-ii-



--------------------------------------------------------------------------------



 



          COLLATERAL AGREEMENT dated as of July 20, 2011 (this “Agreement”),
among STERLING PARENT INC., a Delaware corporation (“Holdings”), SRA
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the other GRANTORS
from time to time party hereto and CITIBANK, N.A., as Administrative Agent.
          Reference is made to the Credit Agreement dated as of July 20, 2011
(as amended, restated, amended and restated, supplemented, extended, refinanced
or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, Sterling Merger Inc., a Delaware corporation (the rights and
obligations of which have been assumed by the Borrower), the Lenders party
thereto and Citibank, N.A., as Administrative Agent. The Lenders and the Issuing
Banks have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders and
the Issuing Banks to extend such credit are conditioned upon, among other
things, the execution and delivery of this Agreement. The Grantors (other than
the Borrower) are Affiliates of the Borrower, will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Credit Agreement
and are willing to execute and deliver this Agreement in order to induce the
Lenders and the Issuing Banks to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms.
          (a) Each capitalized term used but not defined herein shall have the
meaning assigned thereto in the Credit Agreement; provided that each term
defined in the New York UCC (as defined herein) and not defined in this
Agreement shall have the meaning specified in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
          (b) The rules of construction specified in Section 1.03 and 1.04 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person that is or may become obligated to
any Grantor under, with respect to or on account of an Account.
          “Agreement” has the meaning assigned to such term in the preamble to
this Agreement.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01.
          “Borrower” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
          “Commercial Tort Claim” means any Commercial Tort Claim (as defined in
the UCC) that is commenced by a Grantor in the courts of the United States of
America, any state or territory

 



--------------------------------------------------------------------------------



 



thereof or any political subdivision of any such state or territory, other than
any Commercial Tort Claim (as defined in the UCC) in which a Grantor seeks
damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it of less than $2,000,000 individually
(an “Excluded Commercial Tort Claim”) or $7,500,000 collectively with all other
Excluded Commercial Tort Claims.
          “Collateral” means Article 9 Collateral and Pledged Collateral.
          “Copyright License” means, with respect to any Grantor, any United
States written license agreement of such Grantor, now or hereafter in effect,
with any Person who is not an Affiliate granting a license to such Grantor’s
Copyrights or such other Person’s copyrights, and all rights of such Grantor
under any such agreement.
          “Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.
          “Copyrights” means, with respect to any Grantor, all of the following
now owned or hereafter acquired by such Grantor: (a) all copyright rights in any
work arising under the copyright laws of the United States, whether as author,
assignee or transferee, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including, in the case of
any Grantor, the registered Copyrights set forth next to its name on
Schedule III hereto.
          “Credit Agreement” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 4.04.
          “Grantors” means (a) the Borrower, (b) Holdings, (c) each other
Subsidiary identified on Schedule I hereto and (d) each Intermediate Parent or
Subsidiary that becomes a party to this Agreement as a Grantor after the
Effective Date.
          “Intellectual Property” means, with respect to any Grantor, all
intellectual property of every kind and nature now owned or hereafter acquired
by such Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, know-how, and all additions and
improvements to any of the foregoing, in each case, owned by such Grantor.
          “License” means any Patent License, Trademark License, Copyright
License or other license or sublicense agreement to which any Grantor is a
party, including those exclusive Copyright Licenses under which any Grantor is a
licensee listed on Schedule III hereto.
          “Loan Document Obligations” means (a) the due and punctual payment by
the Borrower of (i) the principal of and interest at the applicable rate or
rates provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement

-2-



--------------------------------------------------------------------------------



 



in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral, and (iii) all other monetary obligations of the
Borrower under or pursuant to the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual payment and performance of all other obligations of the Borrower under
or pursuant to each of the Loan Documents and (c) the due and punctual payment
and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Patent License” means with respect to any Grantor any United States
written license agreement of such Grantor, now or hereafter in effect, with any
Person who is not an Affiliate granting a license to such Grantor’s Patents or
such other Person’s patents, and all rights of such Grantor under any such
agreement.
          “Patent Security Agreement” means the Patent Security Agreement
substantially in the form of Exhibit III hereto.
          “Patents” means, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (a) all letters patent of the
United States and all registrations thereof and all applications for letters
patent of the United States, including registrations and pending applications in
the United States Patent and Trademark Office, including those listed on
Schedule III hereto, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, in each case, in the United States.
          “Perfection Certificate” means the Perfection Certificate dated the
Effective Date delivered to the Administrative Agent pursuant to Section 4.01(f)
of the Credit Agreement.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2.01.
          “Pledged Debt Securities” has the meaning assigned to such term in
Section 2.01.
          “Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.
          “Pledged Securities” means any promissory notes, instruments, stock
certificates, unit certificates, limited or unlimited liability membership
certificates now or hereafter included in the Pledged Collateral representing or
evidencing any Pledged Collateral.
          “Secured Cash Management Obligations” means the due and punctual
payment and performance of all obligations of Holdings, any Intermediate Parent,
the Borrower and the Restricted Subsidiaries in respect of any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds provided to
Holdings,

-3-



--------------------------------------------------------------------------------



 



any Intermediate Parent, the Borrower or any Restricted Subsidiary (whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) (including any commercial (or purchasing) card
programs) that are (a) owed to the Administrative Agent or any of its
Affiliates, (b) owed on the Effective Date to a Person that is a Lender or an
Affiliate of a Lender as of the Effective Date, (c) owed to a Person that is a
Lender or an Affiliate of a Lender at the time such obligations are incurred or
(d) owed to any other Person, provided that such other Person has provided
notice to the Administrative Agent of such Secured Cash Management Obligations,
and provided further that the obligations owed to any such other Person arose in
respect of services provided by such Person in a jurisdiction where none of the
Administrative Agent, the Revolving Lenders or any of their Affiliates, at the
time such obligations arose, offered to provide such services.
          “Secured Obligations” means (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Swap Obligations.
          “Secured Parties” means (a) each Lender, (b) each Issuing Bank,
(c) the Administrative Agent, (d) each Joint Bookrunner, (e) each Person to whom
any Secured Cash Management Obligations are owed, (f) each counterparty to any
Swap Agreement the obligations under which constitute Secured Swap Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (h) the permitted successors and assigns of
each of the foregoing.
          “Secured Swap Obligations” means the due and punctual payment and
performance of all obligations of Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries under each Swap Agreement that (a) is
with a counterparty that is the Administrative Agent or any of its Affiliates,
(b) is in effect on the Effective Date with a counterparty that is a Lender or
an Affiliate of a Lender as of the Effective Date or (c) is entered into after
the Effective Date with any counterparty that is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into.
          “Security Interest” has the meaning assigned to such term in
Section 3.01(a).
          “Supplement” means an instrument substantially in the form of
Exhibit I hereto, or any other form approved by the Administrative Agent, and in
each case reasonably satisfactory to the Administrative Agent.
          “Trademark License” means with respect to any Grantor any United
States written license agreement, now or hereafter in effect, with any Person
who is not an Affiliate granting a license to such Grantor’s Trademarks or such
other Person’s trademarks, and all rights of such Grantor under any such
agreement.
          “Trademark Security Agreement” means the trademark security agreement
substantially in the form of Exhibit IV hereto.
          “Trademarks” means, with respect to any Grantor, all of the following
now owned or hereafter acquired by such Grantor: (a) all trademarks, service
marks, trade names, corporate names, company names, business names, trade dress,
logos, other source or business identifiers, now owned or hereafter acquired by
such Grantor, and all registration and applications filed in connection
therewith in the United States Patent and Trademark Office (other than
intent-to-use trademark or service

-4-



--------------------------------------------------------------------------------



 



mark applications filed in the United States Trademark Office or any United
States trademark office), and all extensions or renewals thereof, including, in
the case of any Grantor, any of the foregoing set forth next to its name on
Schedule III hereto, and (b) all goodwill associated therewith or symbolized
thereby.
          “UCC” shall mean the New York UCC; provided, however, that, at any
time, if by reason of mandatory provisions of law, any or all of the perfection
or priority of the Administrative Agent’s and the Secured Parties’ security
interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of definitions relating to such
provisions.
ARTICLE II
Pledge of Securities
          SECTION 2.01. Pledge. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Grantor hereby assigns
and pledges to the Administrative Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (a)(i) the Equity Interests of any Subsidiary owned by such
Grantor, including those listed opposite the name of such Grantor on Schedule II
hereto, (ii) any other Equity Interests of any Subsidiary obtained in the future
by such Grantor and (iii) the certificates or other instruments representing all
such Equity Interests (if any) together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank (collectively,
the “Pledged Equity Interests”); (b)(i) the debt securities and Instruments
owned by such Grantor, including those listed opposite the name of such Grantor
on Schedule II hereto, (ii) any debt securities and Instruments in the future
issued to or otherwise acquired by such Grantor, and (iii) the promissory notes
and any other instruments evidencing all such debt securities (collectively, the
“Pledged Debt Securities”); (c) subject to Section 2.05, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (d) subject to
Section 2.05, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), and (c) above;
and (e) all Proceeds of any of the foregoing to the extent such Proceeds would
constitute property referred to in clauses (a) through (e) above (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”); provided that none of “Pledged Collateral,” “Pledged
Equity Interests”, “Pledged Debt Securities” or any term defined by reference
thereto shall include, and this Agreement shall not constitute the assignment or
pledge of, or a grant of a security interest in, any Excluded Asset.
          SECTION 2.02. Delivery of the Pledged Collateral.
          (a) Each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent any and all Pledged Securities (i) on the date hereof, in
the case of any such Pledged Securities owned by such Grantor on the date
hereof, and (ii) promptly (and in any event within 30 days after receipt by such
Grantor or such longer period agreed to by the Administrative Agent in its
reasonable

-5-



--------------------------------------------------------------------------------



 



discretion) after the acquisition thereof, in the case of any such Pledged
Securities acquired by such Grantor after the date hereof; provided that the
Grantor shall have no obligation to deliver Pledged Debt Securities in an
outstanding principal amount of less than $2,000,000.
          (b) Upon delivery to the Administrative Agent, (i) any certificate or
promissory note representing Pledged Securities shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly executed in blank and reasonably satisfactory to
the Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule II hereto and be made a part hereof; provided
that failure to provide any such schedule hereto shall not affect the validity
of such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.
          SECTION 2.03. Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the
Administrative Agent, for the benefit of the Secured Parties, that:
     (a) as of the Effective Date, Schedule II hereto sets forth a true and
complete list, with respect to each Grantor, of (i) all the Equity Interests
owned by such Grantor in the Borrower, any Intermediate Parent or any Subsidiary
(other than any Effective Date Unrestricted Subsidiary) and the percentage of
the issued and outstanding units of each class of the Equity Interests of the
issuer thereof represented by the Pledged Equity Interests owned by such Grantor
and (ii) all the Pledged Debt Securities owned by such Grantor;
     (b) the Pledged Equity Interests and the Pledged Debt Securities have been
duly and validly authorized and issued by the issuers thereof and (i) in the
case of Pledged Equity Interests, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities, are legal, valid and binding obligations of
the issuers thereof, except to the extent that enforceability of such
obligations may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditor’s rights generally; provided that the foregoing
representations, insofar as they relate to the Pledged Debt Securities issued by
a Person other than Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, are made to the knowledge of the Grantors;
     (c) except for the security interests granted hereunder and under any other
Loan Documents, each of the Grantors (i) is and, subject to any transfers made
in compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
hereto as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement, (iii) will make no further assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens permitted pursuant to Section 6.02
of the Credit Agreement and transfers made in compliance with the Credit
Agreement, and (iv) will use commercially reasonable efforts to defend its title
or interest thereto or therein against any and all Liens (other than the

-6-



--------------------------------------------------------------------------------



 



Liens created by this Agreement and the other Loan Documents and Liens permitted
pursuant to Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;
     (d) except for restrictions and limitations imposed by the Loan Documents
or securities laws generally, the Pledged Equity Interests are and will continue
to be freely transferable and assignable;
     (e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
     (f) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Administrative Agent
in accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
free of any adverse claims, under the New York UCC to the extent such lien and
security interest may be created and perfected under the New York UCC, as
security for the payment and performance of the Secured Obligations; and
     (g) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with instructions of the
Administrative Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.
          SECTION 2.04. Registration in Nominee Name; Denominations. If an Event
of Default shall have occurred and is continuing and the Administrative Agent
shall have notified the Grantors of its intent to exercise such rights, the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.
          SECTION 2.05. Voting Rights; Dividends and Interest. (a) Unless and
until an Event of Default shall have occurred and is continuing and the
Administrative Agent shall have notified the Grantors that their rights under
this Section 2.05 are being suspended:
     (i) each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents;
     (ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of

-7-



--------------------------------------------------------------------------------



 



enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (a)(i) of this Section;
     (iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall be held in trust for
the benefit of the Administrative Agent and the other Secured Parties and shall
be forthwith delivered to the Administrative Agent in the same form as so
received (with any necessary endorsements, stock or note powers and other
instruments of transfer reasonably requested by the Administrative Agent).
          (b) Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 2.05, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.05 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the same
form as so received (with any necessary endorsements, stock or note powers and
other instruments of transfer reasonably requested by the Administrative Agent).
Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived and the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
that effect, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.05 and that remain in such account and
the right of the Grantors to receive and retain any and all dividends, interest
principal and other distributions paid on or distributed in respect of the
Pledged Securities pursuant to paragraph (a)(iii) of this Section 2.05 shall be
reinstated.
          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 2.05, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such

-8-



--------------------------------------------------------------------------------



 



rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Administrative Agent a certificate
of a Responsible Officer of the Borrower to that effect, all rights vested in
the Administrative Agent pursuant to this paragraph (c) shall cease, and the
Grantors shall have the exclusive right to exercise the voting and consensual
rights and powers they would otherwise be entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.05, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.05 shall be reinstated.
          (d) Any notice given by the Administrative Agent to the Grantors
suspending their rights under paragraph (a) of this Section 2.05 (i) may be
given by telephone if promptly confirmed in writing, (ii) may be given with
respect to one or more of the Grantors at the same or different times and
(iii) may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.
ARTICLE III
Security Interests in Personal Property
          SECTION 3.01. Security Interest.
          (a) As security for the payment or performance, as the case may be, in
full of the Secured Obligations, each Grantor hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all of such Grantor’s
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Documents;
     (iv) all Equipment;
     (v) all General Intangibles, including all Intellectual Property;
     (vi) all Instruments;
     (vii) all Inventory;
     (viii) all other Goods;

-9-



--------------------------------------------------------------------------------



 



     (ix) all Investment Property;
     (x) all Letter-of-Credit Rights;
     (xi) all Commercial Tort Claims specifically described on Schedule IV
hereto, as such schedule may be supplemented from time to time pursuant to
Section 3.04;
     (xii) all books and records pertaining to the Article 9 Collateral; and
     (xiii) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;
provided that none of “Article 9 Collateral”, any other term defined in the
preceding paragraph or any term defined by reference to the UCC shall include,
and in no event shall the Security Interest attach to, any Excluded Asset;
provided further that Proceeds, substitutions or replacements of Excluded Assets
shall not be subject to the preceding proviso unless such Proceeds,
substitutions or replacements would themselves constitute Excluded Assets.
          (b) Each Grantor hereby irrevocably authorizes the Administrative
Agent for the benefit of the Secured Parties at any time and from time to time
to file in any relevant jurisdiction any financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) describe the collateral covered thereby in any
manner that the Administrative Agent reasonably determines is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including indicating the Collateral as
“all assets” of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon request.
          Each Grantor also ratifies its authorization for the Administrative
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto with respect to the Article 9 Collateral or any part thereof
naming any Grantor as debtor or the Grantors as debtors and the Administrative
Agent as secured party, if filed prior to the date hereof.
          The Administrative Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents as may be reasonably necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of Patents, Trademarks or
Copyrights granted by each Grantor and naming any Grantor or the Grantors as
debtors and the Administrative Agent as secured party.
          (c) The Security Interest and the security interest granted pursuant
to Article II are granted as security only and shall not subject the
Administrative Agent or any other Secured Party

-10-



--------------------------------------------------------------------------------



 



to, or in any way alter or modify, any obligation or liability of any Grantor
with respect to or arising out of the Collateral.
          SECTION 3.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:
          (a) Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and has full power
and authority to grant to the Administrative Agent, for the benefit of the
Secured Parties, the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and except to the
extent that failure to obtain or make such consent or approval, as the case may
be, individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect.
          (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
and jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date. The Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Effective Date in the case of filings, recordings
or registrations required by Section 5.03, 5.11 or 5.12 of the Credit
Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights) that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in respect of all Article 9 Collateral in which the Security
Interest may be perfected by such filing, recording or registration in the
United States, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary, except as provided
under applicable law with respect to the filing of continuation statements
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of registered or applied for
Patents, Trademarks and Copyrights acquired or developed by a Grantor after the
date hereof). The Grantors represent and warrant that a fully executed Patent
Security Agreement, Trademark Security Agreement and Copyright Security
Agreement, in each case containing a description of the Article 9 Collateral
consisting of United States registered Patents, United States registered
Trademarks and United States registered Copyrights (and applications for United
States registered Patents and United States registered Trademarks), as
applicable, and executed by each Grantor owning any such Article 9 Collateral,
have been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office or the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of Patents, Trademarks and Copyrights in

-11-



--------------------------------------------------------------------------------



 



which a security interest may be perfected by such filing, recording or
registration in the United States, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of registered or applied for
Patents, Trademarks and Copyrights acquired or developed by a Grantor after the
date hereof).
          (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by the filings
described in paragraph (b) of this Section 3.02. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement.
          (d) The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to Section 6.02 of
the Credit Agreement. None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Article 9 Collateral
or (ii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office, except, in each case, for Liens expressly permitted pursuant
to Section 6.02 of the Credit Agreement.
          SECTION 3.03. Covenants.
          (a) Each Grantor shall, at its own expense, take any and all
commercially reasonable actions to defend the Security Interest of the
Administrative Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.
          (b) Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to preserve, protect and perfect the Security Interest and
the rights and remedies created hereby, including the payment of any fees and
Taxes required in connection with the execution and delivery of this Agreement,
the granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Administrative Agent, with prompt written notice thereof to the
Grantors, to supplement this Agreement by supplementing Schedule III hereto or
adding additional schedules hereto to identify specifically any asset or item
that may constitute an application or registration for any Copyright, Patent or
Trademark; provided that any Grantor shall have the right, exercisable within
30 days (or such longer period as shall be agreed by the Borrower and the
Administrative Agent) after it has been notified in writing by the
Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy (i) with respect to
such supplement or additional schedule or (ii) of the representations and
warranties made by such Grantor hereunder with respect to such Collateral. Each
Grantor agrees that, at the reasonable request of the Administrative Agent, it
will use commercially reasonable efforts to take such action as shall be
reasonably necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Collateral within 60 days (or
such longer period as shall be agreed by the Borrower and the

-12-



--------------------------------------------------------------------------------



 



Administrative Agent) after the date it has been notified in writing by the
Administrative Agent of the specific identification of such Collateral.
          (c) At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, this Agreement or
any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent, within 10 Business Days
after demand, for any reasonable payment made or any reasonable expense incurred
by the Administrative Agent pursuant to the foregoing authorization; provided
that nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the Administrative Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Grantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.
          (d) Each Grantor shall remain liable, as between such Grantor and the
relevant counterparty under each contract, agreement or instrument relating to
the Article 9 Collateral, to observe and perform all the conditions and
obligations to be observed and performed by it under such contract, agreement or
instrument, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the other Secured Parties from and against any and all
liability for such performance.
          (e) It is understood that no Grantor shall be required by this
Agreement to perfect the security interests created hereunder by any means other
than (i) filings pursuant to the Uniform Commercial Code, (ii) filings with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office) in respect of registered Intellectual Property (provided
that, with respect to Licenses, such filings shall be limited to exclusive
Copyright Licenses under which such Grantor is a licensee), (iii) in the case of
Collateral that constitutes Pledged Securities, Instruments, or Certificated
Securities, delivery thereof to the Administrative Agent in accordance with the
terms hereof (together with, where applicable, undated stock or note powers or
other undated proper instruments of assignment) and (iv) other actions to the
extent required by Section 3.04 hereunder. No Grantor shall be required to
(i) complete any filings or other action with respect to the perfection of the
security interests created hereby in any jurisdiction outside of the United
States (it being understood that unless otherwise agreed to by the Borrower
there shall not be required to be any Security Documents governed under the laws
of any jurisdiction outside of the United States), (ii) deliver control
agreements with respect to, or confer perfection by “control” over, any Deposit
Accounts, Securities Accounts, Letter-of-Credit Rights or other assets requiring
perfection by control (other than Pledged Securities, Instruments and
Certificated Securities as provided herein) or (iii) perfect cash by possession.
          (f) Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto; provided that the

-13-



--------------------------------------------------------------------------------



 



Administrative Agent agrees not to exercise any rights as agent except following
the occurrence and during the continuance of an Event of Default after providing
notice to the Borrower of its intent to exercise such rights. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
out-of-pocket attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 10 Business Days of demand, by the Grantors to
the Administrative Agent and shall be additional Secured Obligations secured
hereby.
          SECTION 3.04. Commercial Tort Claims. If any Grantor shall at any time
hold or acquire a Commercial Tort Claim, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and Schedule IV hereto shall be deemed to be
supplemented to include such description of such Commercial Tort Claim as set
forth in such writing.
          SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright
Collateral.
          (a) Except as permitted by the Credit Agreement or to the extent
failure so to act could not reasonably be expected to have a Material Adverse
Effect of the type referred to in clause (a) or (b) of the definition of such
term in the Credit Agreement, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees (i) to maintain the validity and
enforceability of any registered Intellectual Property (or applications
therefor) and to maintain such registrations and applications of Intellectual
Property in full force and effect and (ii) to pursue the registration and
maintenance of each Patent, Trademark or Copyright registration or application,
now or hereafter included in the Intellectual Property of such Grantor,
including the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 of
the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
          (b) Except as permitted by the Credit Agreement or as could not
reasonably be expected to have a Material Adverse Effect of the type referred to
in clause (a) or (b) of the definition of such term in the Credit Agreement, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).
          (c) Except as permitted by the Credit Agreement or where failure to do
so could not reasonably be expected to have a Material Adverse Effect of the
type referred to in clause (a) or (b) of the definition of such term in the
Credit Agreement, each Grantor shall take all steps to preserve and protect each
item of its Intellectual Property, including maintaining the quality of any and
all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed

-14-



--------------------------------------------------------------------------------



 



users of any of the Trademarks abide by the applicable license’s terms with
respect to the standards of quality.
          (d) Each Grantor agrees that, should it obtain an ownership or other
interest in any Intellectual Property after the Effective Date, (i) the
provisions of this Agreement shall automatically apply thereto and (ii) any such
Intellectual Property and, in the case of Trademarks, the goodwill symbolized
thereby, shall automatically become Intellectual Property subject to the terms
and conditions of this Agreement.
          (e) Nothing in this Agreement shall prevent any Grantor from disposing
of, discontinuing the use or maintenance of, failing to pursue or otherwise
allowing to lapse, terminate or put into the public domain any of its
Intellectual Property to the extent permitted by the Credit Agreement.
ARTICLE IV
Remedies
          SECTION 4.01. Remedies upon Default. Upon the occurrence and during
the continuance of an Event of Default, each Grantor agrees to deliver, on
demand, each item of Collateral to the Administrative Agent or any Person
designated by the Administrative Agent, and it is agreed that the Administrative
Agent shall have the right to take any of or all the following actions at the
same or different times subject to the mandatory requirements of applicable law:
(a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Administrative Agent, for the benefit of the Secured
Parties, or to license or sublicense, whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Administrative Agent shall determine (in
each case, other than in violation of any then-existing rights or licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and the Pledged
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral or the Pledged Collateral may be located for the purpose of
taking possession of or removing the Article 9 Collateral and the Pledged
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, then-existing rights and licenses and the notice requirements
described below, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

-15-



--------------------------------------------------------------------------------



 



          The Administrative Agent shall give the applicable Grantors no less
than 10 days’ written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. Subject to pre-existing rights and licenses, at any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its commercially
reasonable discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed, to the extent permitted by applicable law, to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the New York UCC or its equivalent in other jurisdictions.
          SECTION 4.02. Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, as follows:
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations, including all court costs and the fees

-16-



--------------------------------------------------------------------------------



 



and expenses of its agents and legal counsel, the repayment of all advances made
by the Administrative Agent hereunder or under any other Loan Document on behalf
of any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document;
     SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and
     THIRD, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Administrative Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.
          SECTION 4.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement, each Grantor shall, upon request by the Administrative
Agent solely during the continuance of an Event of Default, grant to the
Administrative Agent an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non-exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing the applicable Grantor’s use of
such Collateral consisting of Intellectual Property, or gives such third party
any right of acceleration, modification or cancellation therein and (b) is not
prohibited by any Requirements of Law; provided that such licenses to be granted
hereunder with respect to Trademarks shall be subject to the maintenance of
quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. The
use of such license by the Administrative Agent may be exercised, at the option
of the Administrative Agent, during the continuation of an Event of Default;
provided further that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.
          SECTION 4.04. Securities Act. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral

-17-



--------------------------------------------------------------------------------



 



permitted hereunder. Each Grantor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent were to attempt to dispose of
all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or part of the Pledged Collateral under applicable blue sky or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Administrative
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Administrative Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws to the
extent the Administrative Agent has determined that such a registration is not
required by any Requirement of Law and (b) may approach and negotiate with a
limited number of potential purchasers (including a single potential purchaser)
to effect such sale. Each Grantor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, the Administrative Agent and the other Secured Parties shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 4.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.
ARTICLE V
Miscellaneous
          SECTION 5.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Grantor shall be given to it in care of Borrower as provided in
Section 9.01 of the Credit Agreement.
          SECTION 5.02. Waivers; Amendment.
          (a) No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which

-18-



--------------------------------------------------------------------------------



 



given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement;
provided that the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Grantor from any covenant of such Grantor
set forth herein to the extent such departure is consistent with the authority
of the Administrative Agent set forth in the definition of the term “Collateral
and Guarantee Requirement” in the Credit Agreement.
          SECTION 5.03. Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) Each Grantor, jointly with the other Grantors and severally,
agrees to reimburse the Administrative Agent for its fees and expenses incurred
hereunder as provided in Section 9.03(a) of the Credit Agreement; provided that
each reference therein to the “Borrower” shall be deemed to be a reference to
“each Grantor.”
          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Grantor, jointly with the other Grantors and
severally, agrees to indemnify the Administrative Agent and the other
Indemnitees against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by any third party or by the Borrower,
Holdings or any Subsidiary arising out of, in connection with, or as a result
of, the execution, delivery or performance of this Agreement or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether brought by a third party or by the Borrower, Holdings or
any Subsidiary and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses (x) resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by Holdings, the Borrower or any
Restricted Subsidiary.
          (c) To the fullest extent permitted by applicable law, no Grantor
shall assert, and each Grantor hereby waives, any claim against any Indemnitee
(i) for any direct or actual damages arising from the use by unintended
recipients of information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such actual or direct damages are determined by
a court of competent jurisdiction in a final and non-appealable judgment to have
resulted from the gross

-19-



--------------------------------------------------------------------------------



 



negligence, bad faith or willful misconduct of, or a material breach of the Loan
Documents by such Indemnitee or its Related Parties (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.
          (d) The provisions of this Section 5.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby or
thereby, the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefor; provided, however, any Indemnitee shall promptly
refund an indemnification payment received hereunder to the extent that there is
a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03. Any
such amounts payable as provided hereunder shall be additional Secured
Obligations.
          SECTION 5.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 5.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other Loan Document, and
shall continue in full force and effect until such time as (a) all the Loan
Document Obligations (including LC Disbursements, if any, but excluding
contingent obligations) have been paid in full in cash, (b) all Commitments have
terminated or expired and (c) the LC Exposure has been reduced to zero
(including as a result of obtaining the consent of the applicable Issuing Bank
as described in Section 9.05 of the Credit Agreement).
          SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall

-20-



--------------------------------------------------------------------------------



 



inure to the benefit of such Grantor, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly provided in this Agreement or the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.
          SECTION 5.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 5.08. Right of Set-Off. If an Event of Default under the
Credit Agreement shall have occurred and be continuing, each Lender, the Issuing
Banks and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of any Grantor against any of and
all the obligations of such Grantor then due and owing under this Agreement held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement and
although (i) such obligations may be contingent or unmatured and (ii) such
obligations are owed to a branch or office of such Lender or such Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender and Issuing Bank shall notify the applicable
Grantor and the Administrative Agent of such setoff and application; provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application under this Section 5.08. The rights
of each Lender, each Issuing Bank and their respective Affiliates under this
Section 5.08 are in addition to other rights and remedies (including other
rights of set-off) that such Lender, such Issuing Bank and their respective
Affiliates may have.
          SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of
Process; Appointment of Service of Process Agent.
          (a) This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of New York.
          (b) Each party hereto hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court,” and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

-21-



--------------------------------------------------------------------------------



 



     (ii) consents that any such action or proceeding may be brought in such
courts and waives, to the maximum extent not prohibited by law, any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;
     (iii) agrees that the New York Courts and appellate courts from either of
them shall be the exclusive forum for any legal action or proceeding relating to
this Agreement and the other Loan Documents to which it is a party, and that it
shall not initiate (or collusively assist in the initiation or prosecution of)
any such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that
     (A) if all such New York Courts decline jurisdiction over any Person, or
decline (or in the case of the Federal District Court, lack) jurisdiction over
the subject matter of such action or proceeding, a legal action or proceeding
may be brought with respect thereto in another court having such jurisdiction;
     (B) in the event that a legal action or proceeding is brought against any
party hereto or involving any of its property or assets in another court
(without any collusive assistance by such party or any of its Subsidiaries or
Affiliates), such party shall be entitled to assert any claim or defense
(including any claim or defense that this Section 5.09(b)(iii) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding;
     (C) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Grantor in any jurisdiction in connection with the
exercise of any rights under this Agreement and the other Security Documents;
provided that any Grantor shall be entitled to assert any claim or defense
(including any claim or defense that this Section 5.09(b)(iii) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding; and
     (D) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;
     (iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, in the manner
provided for notices in Section 5.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and
     (v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(iii)) shall limit the right to sue in any other jurisdiction.
          (c) Each Grantor hereby irrevocably designates, appoints and empowers
the Borrower as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf,

-22-



--------------------------------------------------------------------------------



 



and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any such action or proceeding.
          SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.
          SECTION 5.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 5.12. Security Interest Absolute. All rights of the
Administrative Agent hereunder, the Security Interest, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional to the fullest extent permitted by
applicable law irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Credit Agreement, any
other Loan Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee securing
or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
          SECTION 5.13. Termination or Release.
          (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate, and the Grantors shall automatically
be released from their obligations, when (i) all the Loan Document Obligations
(including all LC Disbursements, if any, but excluding contingent obligations)
have been paid in full in cash, (ii) all Commitments have terminated or expired
and (iii) the LC Exposure has been reduced to zero (including as a result of
obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement).
          (b) The Security Interest and all other security interests granted
hereby shall also terminate and be released, and the Grantors shall
automatically be released from their obligations, at the time or times and in
the manner set forth in Section 9.15 of the Credit Agreement.

-23-



--------------------------------------------------------------------------------



 



          (c) In connection with any termination or release pursuant to
paragraph (a) or (b) of this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release so
long as the applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Section 5.13. Any execution
and delivery of documents by the Administrative Agent pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent.
          SECTION 5.14. Additional Grantors. The Grantors shall cause each
Intermediate Parent and each Subsidiary of the Borrower which, from time to
time, after the date hereof shall be required to pledge any assets to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Credit Agreement to (a) execute and deliver to the Administrative Agent a
Supplement and (ii) a Perfection Certificate, in each case, within thirty
(30) days of the date on which it was acquired, created or otherwise required to
become a Grantor hereunder. Upon execution and delivery by the Administrative
Agent and an Intermediate Parent or a Subsidiary, as applicable, of a
Supplement, any such Intermediate Parent or Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as such herein.
The execution and delivery of any such instrument shall not require the consent
of any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any Intermediate Parent or Subsidiary as a party to this Agreement.
          SECTION 5.15. Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time upon
the occurrence and during the continuance of an Event of Default, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, the Administrative Agent shall have the right, but
only upon the occurrence and during the continuance of an Event of Default and
notice by the Administrative Agent to the Borrower of its intent to exercise
such rights, with full power of substitution either in the Administrative
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts Receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent; and (h) subject to pre-existing rights and licenses,
to use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys

-24-



--------------------------------------------------------------------------------



 



due or to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.
[Signature Pages Follow]

-25-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            STERLING PARENT INC.
      By:   /s/ Christopher C. Ragona         Name:   Christopher C. Ragona     
  Title:   Vice President, Secretary and Treasurer     

            SRA INTERNATIONAL, INC.
      By:   /s/ Richard J. Nadeau         Name:   Richard J. Nadeau       
Title:   Chief Financial Officer and Treasurer     

            SYSTEMS RESEARCH AND APPLICATIONS CORPORATION


PLATINUM SOLUTIONS, INC.

PERRIN QUARLES ASSOCIATES, INC.

RABA TECHNOLOGIES, LLC

CMA GOVERNMENT SOLUTIONS, INC.

SENTECH HOLDINGS, INC.

SENTECH, INC.

INTERFACE AND CONTROL SYSTEMS, INC.

TOUCHSONE CONSULTING GROUP, INC.

CONSTELLA GROUP, LLC
      By:   /s/ Richard J. Nadeau         Name:   Richard J. Nadeau       
Title:   Chief Financial Officer and Treasurer     

SIGNATURE PAGE TO COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:   /s/ Justin Tichauer         Name:   Justin Tichauer        Title:  
Vice President     

SIGNATURE PAGE TO COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule I to the
Collateral Agreement
GRANTORS

      Name   Jurisdiction of Formation
STERLING PARENT INC.
  Delaware
SRA INTERNATIONAL, INC.
  Delaware
[Others to come]
   

 



--------------------------------------------------------------------------------



 



          Schedule II to the Collateral Agreement
PLEDGED EQUITY INTERESTS

                                                      Number and                
    Number of     Class of     Percentage   Grantor   Issuer     Certificate    
Equity Interests     of Equity Interests  
 
                               

PLEDGED DEBT SECURITIES

                                              Principal               Grantor  
Issuer     Amount     Date of Note     Maturity Date  
 
                               

 



--------------------------------------------------------------------------------



 



Schedule III to the
Collateral Agreement
INTELLECTUAL PROPERTY
U.S. COPYRIGHTS
Copyright Registrations

              Grantor   Title   Reg. No.   Author
 
           

U.S. PATENTS
Patents

              Grantor   Title   Patent Number   Issue Date              

Patent Applications

              Grantor   Title   Serial Number   Filing Date              

U.S. TRADEMARKS
Trademark Registrations

              Grantor   Mark   Reg. Date   Reg. No.              

Trademark Applications

              Grantor   Mark   Appl. Date   Appl. No.              

 



--------------------------------------------------------------------------------



 



EXCLUSIVE COPYRIGHT LICENSES
Exclusive Copyright Licenses with Grantors as Licensee on Date Hereof

                          Licensee Name       Title of         Licensor   and
Address   Date of License   Copyright   Author   Reg. No.                      

 



--------------------------------------------------------------------------------



 



Schedule IV to the
Collateral Agreement
COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Collateral Agreement
          SUPPLEMENT NO. __ dated as of ______, 20__ (this “Supplement”), to the
Collateral Agreement dated as of July 20, 2011 (the “Collateral Agreement”),
among STERLING PARENT INC., a Delaware corporation (“Holdings”), SRA
INTERNATIONAL, INC. a Delaware corporation (the “Borrower”), the other GRANTORS
from time to time party thereto and CITIBANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).
          A. Reference is made to (a) the Credit Agreement dated as of July 20,
2011 (as amended, , restated, amended and restated, supplemented, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, Sterling Merger Inc. (the rights and obligations of which have
been assumed by the Borrower), the Lenders party thereto and the Administrative
Agent and (b) the Collateral Agreement.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Collateral Agreement, as applicable.
          C. The Grantors have entered into the Collateral Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit. Section 5.14 of the Collateral Agreement provides that [additional]
[Intermediate Parents] [Subsidiaries] may become Grantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned [Intermediate Parent] [Subsidiary] (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Grantor under the Collateral Agreement in order
to induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
          Accordingly, the Administrative Agent and the New Grantor agree as
follows:
          SECTION 1. In accordance with Section 5.14 of the Collateral
Agreement, the New Grantor by its signature below becomes a Grantor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Grantor, and the New Grantor hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a Grantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Grantor, as security for the payment in
full of the Secured Obligations (as defined in the Collateral Agreement), does
hereby create and grant, as and to the same extent set forth in the Collateral
Agreement, to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in and lien on all of the
New Grantor’s right, title and interest in, to and under the Pledged Collateral
and the Article 9 Collateral (as each such term is defined in the Collateral
Agreement). Each reference to a “Grantor” in the Collateral Agreement shall be
deemed to include the New Grantor. The Collateral Agreement is hereby
incorporated herein by reference.
          SECTION 2. The New Grantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance

 



--------------------------------------------------------------------------------



 



with its terms, except to the extent that enforceability of such obligations may
be limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Supplement. This Supplement shall become
effective as to the New Grantor when a counterpart hereof executed on behalf of
the New Grantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Grantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Grantor, the Administrative Agent and the
other Secured Parties and their respective successors and assigns, except that
the New Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Supplement, the
Collateral Agreement and the Credit Agreement.
          SECTION 4. The New Grantor hereby represents and warrants on the date
hereof that (a) set forth on Schedule I attached hereto is a schedule with the
true and correct legal name of the New Grantor, its jurisdiction of formation
and the location of its chief executive office, (b) Schedule II sets forth a
true and complete list, with respect to the New Grantor, of (i) all the Equity
Interests owned by the New Grantor in any Subsidiary and the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity Interests owned by the New Grantor and
(ii) all the Pledged Debt Securities owned by the New Grantor and
(c) Schedule III attached hereto sets forth, as of the date hereof, (i) all of
the New Grantor’s Patents owned by such New Grantor, including the title,
registration or application number of each such Patent, (ii) all of the New
Grantor’s Trademarks owned by such New Grantor, including the mark, the
registration or application number, and (iii) all of the New Grantor’s
registered Copyrights owned by such New Grantor, including the name of the
registered owner, title and, if applicable, the registration number of each such
Copyright owned by the New Grantor, and (d) Schedule IV attached hereto sets
forth, as of the date hereof, each Commercial Tort Claim of the New Grantor.
          SECTION 5. Except as expressly supplemented hereby, the Collateral
Agreement shall remain in full force and effect.
          SECTION 6. This Supplement shall be construed in accordance with and
governed by the laws of the State of New York.
          SECTION 7. Any provision of this Supplement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the Collateral Agreement.

-2-



--------------------------------------------------------------------------------



 



          SECTION 9. The New Grantor agrees to reimburse the Administrative
Agent for its fees and expenses incurred hereunder and under the Collateral
Agreement as provided in Section 9.03(a) of the Credit Agreement; provided that
each reference therein to the “Borrower” shall be deemed to be a reference to
“the New Grantor.”

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have
duly executed this Supplement to the Collateral Agreement as of the day and year
first above written.

            [Name Of New Grantor],
      By:           Name:           Title:

Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:     

            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

SIGNATURE PAGE TO SUPPLEMENT TO COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule I
to Supplement No. __ to the
Collateral Agreement
NEW GRANTOR INFORMATION

                  Name   Jurisdiction of Formation     Chief Executive Office  
 
               

 



--------------------------------------------------------------------------------



 



Schedule II
to Supplement No. __ to the
Collateral Agreement
PLEDGED EQUITY INTERESTS

                                                      Number and                
    Number of     Class of     Percentage   Grantor   Issuer     Certificate    
Equity Interests     of Equity Interests  
 
                               

PLEDGED DEBT SECURITIES

                                              Principal               Grantor  
Issuer     Amount     Date of Note     Maturity Date  
 
                               

 



--------------------------------------------------------------------------------



 



Schedule III
to Supplement No. __ to the
Collateral Agreement
INTELLECTUAL PROPERTY

 



--------------------------------------------------------------------------------



 



Schedule IV
to Supplement No. __ to the
Collateral Agreement
COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------



 



Exhibit II to the
Collateral Agreement
          COPYRIGHT SECURITY AGREEMENT dated as of [l], 20[l] (this
“Agreement”), among [l] (the “Grantor”) and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
          Reference is made to (a) the Credit Agreement dated as of July 20,
2011 (as amended, restated, amended and restated, supplemented, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”),
among Sterling Merger Inc. (the rights and obligations of which have been
assumed by SRA International, Inc. (the “Borrower”)), Sterling Parent Inc., the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent and (b) the Collateral Agreement dated as of July 20, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other grantors from time to time party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The Grantor is an Affiliate of the Borrower and
is willing to execute and deliver this Agreement in order to induce the Lenders
to make additional Loans and the Issuing Banks to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued. Accordingly, the parties hereto agree as follows:
          SECTION 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Collateral Agreement
or the Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.
          SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Copyrights
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I, and any exclusive Copyright Licenses under which such
Grantor is a licensee, including those listed on Schedule II (collectively, the
“Copyright Collateral”); provided that the Security Interest shall not attach to
any Excluded Asset.
          SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interest granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.
          SECTION 4. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Agreement.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            [l],
      By:           Name:           Title:        

SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent,
      By:           Name:        Title:        

SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule I

 



--------------------------------------------------------------------------------



 



Schedule II

 



--------------------------------------------------------------------------------



 



Exhibit III to the
Collateral Agreement
          PATENT SECURITY AGREEMENT dated as of [l], 20[l] (this “Agreement”),
among [l] (the “Grantor”) and Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
          Reference is made to (a) the Credit Agreement dated as of July 20,
2011 (as amended, restated, amended and restated, supplemented, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”),
among Sterling Merger Inc. (the rights and obligations of which have been
assumed by SRA International, Inc. (the “Borrower”)), Sterling Parent Inc., the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent and (b) the Collateral Agreement dated as of July 20, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other grantors from time to time party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The Grantor is an Affiliate of the Borrower and
is willing to execute and deliver this Agreement in order to induce the Lenders
to make additional Loans and the Issuing Banks to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued. Accordingly, the parties hereto agree as follows:
          SECTION 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Collateral Agreement
or the Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.
          SECTION 2. Confirmation of Grant of Security Interest. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, the Grantor hereby confirms the grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, of a
security interest (the “Security Interest”) in all of such Grantor’s right,
title and interest in, to and under any Patents now owned or at any time
hereafter acquired by such Grantor, including those listed on Schedule I (the
“Patent Collateral”); provided that the Security Interest shall not attach to
any Excluded Asset.
          SECTION 3. Collateral Agreement. The Security Interest confirmed to
the Administrative Agent herein is confirmed in furtherance, and not in
limitation, of the security interest granted to the Administrative Agent
pursuant to the Collateral Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the Patent Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.
          SECTION 4. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Agreement.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            [l],
      By:           Name:           Title:        

SIGNATURE PAGE TO PATENT SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent,
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule I

 



--------------------------------------------------------------------------------



 



Exhibit IV to the
Collateral Agreement
          TRADEMARK SECURITY AGREEMENT dated as of [l], 20[l] (this
“Agreement”), among [l] (the “Grantor”) and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
          Reference is made to (a) the Credit Agreement dated as of July 20,
2011 (as amended, restated, amended and restated, supplemented, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”),
among Sterling Merger Inc. (the rights and obligations of which have been
assumed by SRA International, Inc. (the “Borrower”)), Sterling Parent Inc., the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent and (b) the Collateral Agreement dated as of July 20, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other grantors from time to time party
thereto and the Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The Grantor is an Affiliate of the Borrower and
is willing to execute and deliver this Agreement in order to induce the Lenders
to make additional Loans and the Issuing Banks to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued. Accordingly, the parties hereto agree as follows:
          SECTION 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Collateral Agreement
or the Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.
          SECTION 2. Confirmation of Grant of Security Interest. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, the Grantor hereby confirms the grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, of a
security interest (the “Security Interest”) in all of such Grantor’s right,
title and interest in, to and under any Trademarks now owned or at any time
hereafter acquired by such Grantor, including those listed on Schedule I (the
“Trademark Collateral”); provided that the Security Interest shall not attach to
any Excluded Asset.
          SECTION 3. Collateral Agreement. The Security Interest confirmed to
the Administrative Agent herein is confirmed in furtherance, and not in
limitation, of the security interest granted to the Administrative Agent
pursuant to the Collateral Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the Trademark Collateral are more fully set forth in the Collateral Agreement,
the terms and provisions of which are hereby incorporated herein by reference as
if fully set forth herein. In the event of any conflict between the terms of
this Agreement and the Collateral Agreement, the terms of the Collateral
Agreement shall govern.
          SECTION 4. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Agreement.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            [l],
      By:           Name:           Title:        

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as
Administrative Agent,
      By:           Name:           Title:        

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule I

 